[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT  OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                      JANUARY 10, 2012
                                            No. 11-12198
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                               D.C. Docket No. 9:10-cr-80139-KLR-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                                versus

CLIFFORD S. DAVIS,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (January 10, 2012)

Before CARNES, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      David P. Hodge, appointed counsel for Clifford Davis in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Davis’s convictions and

sentences are AFFIRMED.




                                         2